NO. 07-13-00009-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  FEBRUARY 12, 2013


                     IN RE MICHAEL           MONTION, RELATOR


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                      ON PETITION FOR WRIT OF MANDAMUS

       Relator, Michael Piña Montion, has filed in this Court his petition for writ of

mandamus in which he contends that Respondent, the Honorable Carla Cannon,

District Clerk of Hale County, has failed to execute her duties, pursuant to article 11.07,

to immediately transmit specified documents, including a copy of relator’s application for

writ of habeas corpus, to the Texas Court of Criminal Appeals. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(c) (West Supp. 2012). Relator requests that this Court issue

a writ of mandamus directing respondent to transmit specified documents to the Texas

Court of Criminal Appeals. For the reasons which follow, we will deny relator’s petition.


                                 Mandamus Jurisdiction


       Generally, this Court’s mandamus jurisdiction is limited to the issuance of a writ

against a judge of a district or county court in our district. See TEX. GOV’T CODE ANN. §

22.221(b) (West 2004); In re Coronado, 980 S.W.2d 691, 692 (Tex.App.—San Antonio
1998, orig. proceeding) (per curiam). Our mandamus jurisdiction may extend to other

officials only when the writ of mandamus is necessary to enforce our jurisdiction. See

TEX. GOV’T CODE ANN. § 22.221(a) (West 2004); In re Saucedo, No. 07-12-00284-CV,

2012 Tex. App. LEXIS 8202, at *3 n.2 (Tex.App.—Amarillo Sept. 27, 2012, orig.

proceeding).


      Relator has presented no contention which would support a conclusion that a writ

of mandamus against respondent is necessary to enforce our jurisdiction.           To the

contrary, we lack jurisdiction over an article 11.07 application for writ of habeas corpus.

See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3, 5; Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex.Crim.App. 1991) (orig. proceeding) (en banc) (recognizing

that the Texas Court of Criminal     ppeals has the “exclusive authority” to grant post-

conviction relief under article 11.07); In re McAfee, 53 S.W.3d 715, 718 (Tex.App.—

Houston [1st Dist] 2001, orig. proceeding) (per curiam) (observing that article 11.07

provides “no role for the courts of appeals” and concluding that “the courts of appeals

have no authority to issue writs of mandamus in criminal law matters pertaining to

proceedings under [article] 11.07”).1 Because the article 11.07 proceeding relator has

identified as the underlying proceeding at issue does not implicate our jurisdiction and

      1
          However, the Texas Court of Criminal Appeals has recently outlined the
intermediate appellate courts’ jurisdiction as it relates to the issuance of a writ of
mandamus against a trial judge in relation to motions filed in connection with an
anticipated but not-yet-pending article 11.07 application for writ of habeas corpus. See
Padieu v. Court of Appeals of Texas, Fifth Dist., No. AP-76,727, 2013 Tex. Crim. App.
Unpub. LEXIS 36, at *4 (Tex.Crim.App. Jan. 9, 2013) (orig. proceeding) (per curiam).
Nothing in Padieu’s holding, though, calls upon the intermediate appellate courts to step
outside the statutory bounds of our general mandamus jurisdiction. See TEX. GOV’T
CODE ANN. § 22.221. Rather, we can remain in compliance with Padieu by continuing to
operate within our jurisdictional bounds and also “tread[ing] lightly” in the territory of
article 11.07 applications. See Padieu, 2013 Tex. Crim. App. Unpub. LEXIS 36, at *5.
                                            2
we, therefore, have no jurisdiction to enforce as it relates to that matter, we likewise do

not have jurisdiction to issue an extraordinary writ against a district clerk in the present

circumstances. See TEX. GOV’T CODE ANN. § 22.221(a); cf. In re Collier, No. 09-12-

00584-CR, 2012 Tex. App. LEXIS 10504, at *1 (Tex.App.—Beaumont Dec. 19, 2012,

orig. proceeding) (mem. op.) (per curiam).


                                        Conclusion


       Because we lack jurisdiction to grant the relief requested, we deny relator’s

petition.




                                                 Mackey K. Hancock
                                                     Justice




                                             3